DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kothari et al (20190334976).
Regarding claim 1, Kothari et al disclose (fig. 1-5, abstract), a method comprising: 
receiving, from a network, a request for a telephone number, wherein the request comprises an identifier of a user device associated with a requested communication session (fig. 1-5, ¶ 0007, 0068 and 0079, the data processing system receiving a request to allocate a phone number. The data processing system can receive the request from the communication tag, the request can include a first field comprising the communication endpoint identifier, a second field comprising the site identifier for the web site, and a third field comprising a session identifier for the computing device, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers. In some implementations, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers); 
determining a telephone number from a group of available telephone numbers (fig. 1-5, ¶ 0007, 0068-0069 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers);
sending, to the network, the telephone number (fig. 1-5, ¶ 0007, 0066, 0068 and 0079, database lookup using information, the allocation engine 140 may provide the virtual phone number to the communication tag that generated the request for the virtual phone number); 
associating the telephone number with a group of allocated telephone numbers (fig. 1-5, ¶ 0007, 0068-0069 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers); and 
associating, based on an indication that the requested communication session is terminated, the telephone number with a group of reserved telephone numbers for a time period, wherein during the time period the telephone number may be used for one or more communication sessions associated with the identifier (fig. 1-5, ¶ 0005, 0011, 0059, 0068-0069 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
Regarding claims 3, 11, Kothari et al disclose in claim 1, further, Kothari et al disclose, wherein associating the telephone number with the group of allocated telephone numbers comprises storing an indication that the identifier is associated with the telephone number (fig. 1-5, ¶ 0007, 0068-0069 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers).
	Regarding claim 4, Kothari et al disclose in claim 1, further, Kothari et al disclose, wherein the group of allocated telephone numbers comprises telephone numbers that are in use by a user device for another communication session (¶ 0005, 0011, 0023-0024, 0068 and 0072-0073, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the server receives this second request and identifies a unique virtual phone number to allocate to the request. The server maintains a mapping of the {site identifier, session identifier, target phone number} to the allocated phone number for a predetermined amount of time.).
	Regarding claim 5, Kothari et al disclose in claim 1, further, Kothari et al disclose, wherein the group of reserved telephone numbers comprises telephone numbers that are associated with a user device for a time period (fig. 1-5, ¶ 0005, 0011, 0059, 0068-0069 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
	Regarding claim 6, Kothari et al disclose in claim 1, further, Kothari et al disclose, wherein associating the telephone number with the group of reserved telephone numbers comprises storing an indication that the identifier is associated with the telephone number that is associated with the time period (fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
	Regarding claim 7, Kothari et al disclose in claim 1, further, Kothari et al disclose, receiving, from the network, another request for a telephone number, wherein the another request comprises the identifier of the user device; determining, based on the identifier, that the identifier is associated with the telephone number assigned to the group of reserved telephone numbers; sending, to the network, the telephone number; and associating the telephone number with the group of allocated telephone numbers (fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
	Regarding claim 8, Kothari et al disclose in claim 1, further, Kothari et al disclose, wherein the one or more communication sessions comprise one or more communication sessions initiated by the user device (see above) and one or more communication sessions initiated by another user device (¶ 0050, 0059, data processing system 120 can identify the second visit as corresponding to a second computing session). 
	Regarding claim 9, Kothari et al disclose in claim 1, further, Kothari et al disclose, further comprising: determining, based on an indication that another communication session associated with the telephone number is terminated, a status of the time period; associating the telephone number with the group of reserved telephone numbers if the status of the time period indicates that the time period is active; and associating the telephone number with the group of available telephone numbers if the status of the time period indicates that the time period is expired (fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073, 0079, 0107-0108, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event). 
	Regarding claim 10, Kothari et al disclose, a method comprising: 
receiving, from a network, a request for an identifier of a user device, wherein the request comprises a telephone number associated with the user device associated with a communication session (fig. 1-5, ¶ 0007, 0068 and 0079, the data processing system receiving a request to allocate a phone number. The data processing system can receive the request from the communication tag, the request can include a first field comprising the communication endpoint identifier, a second field comprising the site identifier for the web site, and a third field comprising a session identifier for the computing device, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers. In some implementations, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers); 
determining, based on the telephone number, the identifier, wherein the identifier is associated with the telephone number in a group of reserved telephone numbers (fig. 1-5, ¶ 0007, 0068-0069 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers);
the identifier to the network, and associating the telephone number with a group of allocated telephone numbers (fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
	Regarding claim 11, Kothari et al disclose in claim 1, further, Kothari et al disclose,, wherein determining the identifier comprises determining, based on a stored indication that the telephone number is associated with the identifier, the identifier (fig. 1-5, ¶ 0005, 0011,0023-0024, 0032, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event, the method can include the data processing system providing a communication tag established with a communication endpoint identifier).
Regarding claim 12, Kothari et al disclose in claim 1, further, Kothari et al disclose,, wherein the timer is associated with a time period, the method further comprising: reserving, during the time period, the telephone number for one or more communication sessions associated with the identifier, and associating, after the time period, the telephone number with the group of available telephone numbers (fig. 1-5, ¶ 0005, 0011,0023-0024, 0032, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event, the method can include the data processing system providing a communication tag established with a communication endpoint identifier).
Regarding claim 13, Kothari et al disclose in claim 1, further, Kothari et al disclose,, further comprising determining based on the telephone number that the timer is active (fig. 1-5, ¶ 0005, 0011,0023-0024, 0032, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event, the method can include the data processing system providing a communication tag established with a communication endpoint identifier).
Regarding claim 14, Kothari et al disclose in claim 1, further, Kothari et al disclose,, wherein assigning the telephone number to the group of allocated telephone numbers comprises storing an indication that the identifier is associated with the telephone number (fig. 1-5, ¶ 0005, 0011,0023-0024, 0032, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event, the method can include the data processing system providing a communication tag established with a communication endpoint identifier).
Regarding claim 15, Kothari et al disclose in claim 1, further, Kothari et al disclose, determining, based on an indication that another communication session associated with the telephone number is terminated, a status of the timer, associating the telephone number with the group of reserved telephone numbers if the status of the timer indicates that the timer is active; associating the telephone number with the group of available telephone numbers if the status of the timer indicates that the timer is expired. (fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
Regarding claim 16, Kothari et al disclose in claim 1, further, Kothari et al disclose, a method comprising: 
sending, by a network, a request for a telephone number, wherein the request comprises an identifier of a first device (fig. 1-5, ¶ 0007, 0068 and 0079, the data processing system receiving a request to allocate a phone number. The data processing system can receive the request from the communication tag, the request can include a first field comprising the communication endpoint identifier, a second field comprising the site identifier for the web site, and a third field comprising a session identifier for the computing device, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers. In some implementations, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers); 
receiving, from a telephone number registry, a telephone number, wherein the telephone number is associated with the identifier of the first device at the telephone number registry (fig. 1-5, ¶ 0007, 0068-0069 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers); 
establishing, based on the telephone number, a communication session between the first device and a second device (fig. 1-5, ¶ 0005, 0011,0023-0024, 0032, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event, the method can include the data processing system providing a communication tag established with a communication endpoint identifier); 
determining that the communication session is terminated(fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event);
sending, based on termination of the communication session, an indication configured to cause the telephone number registry to release the telephone number (fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
Regarding claim 17, Kothari et al disclose in claim 1, further, Kothari et al disclose, wherein the telephone number is associated with the identifier of the first device at the telephone number registry based on the telephone number being assigned to a group of reserved telephone numbers (fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
Regarding claim 18, Kothari et al disclose in claim 1, further, Kothari et al disclose, wherein the group of reserved telephone numbers comprise telephone numbers that are associated with a user device for a time period (fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
Regarding claim 19, Kothari et al disclose in claim 1, further, Kothari et al disclose,, wherein the indication configured to cause the telephone number registry to release the telephone number is further configured to cause the telephone number registry to associate the telephone number with a group of available telephone numbers or a group of reserved telephone numbers (fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
Regarding claim 20, Kothari et al disclose in claim 1, further, Kothari et al disclose,, wherein determining that the communication session is terminated is based on an indication from one or more of the first device or the second device that the communication session is terminated (fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al (20190334976) in view of Varman et al.
Kothari et al discloses, the data processing system may determine the virtual phone number to be an available virtual phone number, the data processing system 120 may access a pool or repository 155 of available virtual phone numbers, available virtual numbers in the pool can be allocated to one or more different content providers, the pool of virtual numbers 155 can include groups of virtual numbers, the expiration module can terminate the link stored in the map data structure responsive to a termination event. The data processing system can determine a termination event based on a session break. The data processing system can identify initiation of a second session subsequent to the termination event. The data processing system can generate a second identifier for the second session. In some cases, the data processing system determines the termination event based on a predetermined time interval. The termination event can be based on a change in context of web site data accessed by the computing device. The data processing system can determine the termination event based on a change in location of the computing device exceeding a predetermined threshold distance. The data processing system can instruct the computing device to remove, from memory of computing device, the identifier of the session responsive to the termination event. The data processing system can receive a second request for a second identifier of a second session responsive to the termination event ((fig. 1-5, ¶ 0005, 0011,0023-0024, 0059, 0068-0069, 0072-0073 and 0079).
Regarding claim 2, Kothari et al does not specifically disclose, a round-robin cycle.
Varman et al discloses, a round-robin cycle of the telephone numbers within the group of available telephone numbers (col. 5, lines 10-19). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kothari et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management, identified by the IVR function and provides unique information that is matched with the record previously created by the application to obtain the ICM data needed for the call transfer as taught by Varman et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643